DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/11/2022. As directed by the amendment: claim 22 has been added.  Thus, claims 1-9 and 19-22 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. The applicant argues that Fung et al (US 6200329 B1) “Fung”, does not disclose: “a contacting surface adjacent to the at least one passage at the distal end and being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision” in claim 1, “a contacting surface adjacent to the at least one passage at the distal end and being configured to contact a suture knot” in claim 19, and “a contacting surface adjacent to the at least one passage at the distal end and being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision” in claim 21. The applicant further argues that Fung does not disclose a contacting surface that contacts a suture knot and that Fung is specifically directed to utilizing a suture collect in place of conventional suture techniques (knot tying) to secure a suture in place. The applicant further argues that in Figure 8 that no surface is in contact with a suture knot. Firstly, the interpretation of “contacting surface” is a surface that can be contacted. Furthermore the “suture knot” that the applicant is arguing in regards to their claims is within functional language clauses, hence, not a positive recitation of a “suture knot”. As such the language, "the head portion being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fung meets the structural limitations of the claim, and the device, specifically the surface 24 is capable of contacting a suture knot inside an incision by pushing the knot into the incision and tightening the knot to close a portion of the surgical port made by the incision (see also Fig. 1, as the device is pushed into tissue, it can be also pushed into an incision to contact a suture knot that may be on a suture anchor). As such, an explicit disclosure of a knot is not required as by the current claims and the device only needs to be capable of contacting a knot, and since the device can contain a suture, and the surface can contact a suture, it would be able to contact a suture knot. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central axis of the head portion passes through the contacting surface” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al (US 6200329 B1), herein referenced to as “Fung”.
In regards to claim 1, Fung discloses: A knot pusher device 10, 12, and 80 (see Fig. 5, col. 4, ll 14-20) for surgical port closure (see col. 3, ll 13-23), comprising: a head portion 10 (see Figs. 1-2, 4 and 5 -10, col. 3, ll 13-23) having at least one suture guide inlet 30 (see Figs. 1-2, 4, and 5-10, col. 3, ll 24-39) and at least one suture retainer 22 (see Figs. 1-2, 4, and 5-10, col. 3, ll 24-39) in communication with the at least one suture guide inlet 30 such that a suture 8 (see Figs. 1, 4, and 5-10, col. 3, ll 24-39) can be inserted into the at least one suture retainer 22 by passing through the at least one suture guide inlet 30 (a suture can be threaded through 30 to be placed into 22, see Fig. 4), the suture retainer 22 forming at least one passage (22 is a passage that runs through 10) in a distal end 21b (see Fig. 2, col. 3, ll 24-39, the distal end of 10) of the head portion 10 for permitting the suture 8 to extend through the distal end 21b (see Figs. 1, 4, and 5-10), the head portion 10 further including a contacting surface 24 (see Fig. 2, col. 3, ll 24-39) adjacent to the at least one passage the passage of 22 at the distal end 21b and being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision; and a coupling member 80 (see Figs. 5-10, col. 4, ll 14-20) operatively connected to the head portion 10 (see Figs. 5-10), the coupling member 80 enabling releasable connection of the knot pusher device 10, 12, and 80 (see Fig. 5) to a suturing device 110 (see Figs. 5-10, col. 4, ll 14-20). 
The language, "the head portion being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fung meets the structural limitations of the claim, and the device is capable of contacting a suture knot inside an incision by pushing the knot into the incision and tightening the knot to close a portion of the surgical port made by the incision (see also Fig. 1, as the device is pushed into tissue, it can be also pushed into an incision to contact a suture knot that may be on a suture anchor). 
In regards to claim 2, Fung discloses: The knot pusher device of claim 1, see 102 rejection above. Fung further discloses: further comprising: a body portion 12 (see Figs. 3-10, col. 3, ll 13-23 and col. 3-4, ll 65-67 and ll 1-14) connected to the head portion 10 (see Fig. 14, 12 connected to 10); wherein the body portion 12 is intermediate the head portion 10 and the coupling member 80 (see Fig. 4 and 8D, 12 is in between 10 and 80).
In regards to claim 3, Fung discloses: The knot pusher device of claim 1, see 102 rejection above. Fung further discloses: wherein: the coupling member 80 defines a hollow passageway 94 (see Fig. 6, col. 4, ll 28-38) configure to receive the suturing device 232 therein (see Fig. 6).
In regards to claim 4, Fung discloses: The knot pusher device of claim 3, see 102 rejection above. Fung further discloses: wherein: the coupling member 80 includes a longitudinal slot 100 providing access to the hollow passageway 94 and a plurality of resilient gripping members 130 and (see annotated Fig. 6 below, Figs. 5-10, col. 4, ll 28-38, in Fig 10, it can be seen that the annotated gripping members proximal of 328 grip suturing device 110) configured to releasably retain the knot pusher device 10 on the suturing device 110. 

    PNG
    media_image1.png
    404
    835
    media_image1.png
    Greyscale

In regards to claim 5, Fung discloses: The knot pusher device of claim 4, see 102 rejection above. Fung further discloses: wherein: a first resilient gripping member (see annotated Fig. 5 below) of the plurality of gripping members 130 is located on one side of the longitudinal slot 100; and a second resilient gripping member (see annotated Fig. 5 below) of the plurality of gripping members 130 is located on an opposing side of the longitudinal slot 100.

    PNG
    media_image2.png
    622
    665
    media_image2.png
    Greyscale

In regards to claim 6, Fung discloses: The knot pusher device of claim 4, see 102 rejection above. Fung further discloses: wherein: the plurality of resilient gripping members 130 and (see annotated Fig. 6 below claim 4) include an upper pair of gripping members 130 and a lower pair of gripping members (see annotated Fig. 6 below claim 4, this pair of gripping members is below the upper pair) spaced from the upper pair of gripping members (see annotated Fig. 5 below claim 4).
In regards to claim 7, Fung discloses: The knot pusher device of claim 1, see 102 rejection above. Fung further discloses: further comprising: the head portion 10 includes an atraumatic, curved peripheral surface (the curved surface of 21b is atraumatic).
In regards to claim 9, Fung discloses: The knot pusher device of claim 1, see 102 rejection above. Fung further discloses: further comprising: at least one suture direction holder 114 and 116 (see Figs. 8A-8B, col. 4, ll 39-51). 
In regards to claim 19, Fung discloses: A knot pusher device 10, 12, and 80 (see Fig. 5, col. 4, ll 14-20) for surgical port closure (see col. 3, ll 13-23), comprising: an elongate shaft 14 (see Figs. 1-2, 4, and 5-10, col. 3, ll 25-39); and a head portion 10 (see Figs. 1-2, 4 and 5 -10, col. 3, ll 13-23) connected to the elongate shaft 14, the head portion 10 having at least one suture guide inlet 30 (see Figs. 1-2, 4, and 5-10, col. 3, ll 24-39) and at least one suture retainer 22 (see Figs. 1-2, 4, and 5-10, col. 3, ll 24-39), the suture retainer 22 forming at least one passage (22 is a passage that runs through 10) in a distal end 21b (see Fig. 2, col. 3, ll 24-39, the distal end of 10) of the head portion 10 for permitting a suture 8 (see Figs. 1, 4, and 5-10, col. 3, ll 24-39) to extend through the distal end 21b (see Figs. 1, 4, and 5-10), the head portion 10 having a contacting surface 24 (see Fig. 2, col. 3, ll 24-39) adjacent to the at least one passage the passage of 22 at the distal end 21b and being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision.
The language, " being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fung meets the structural limitations of the claim, and the device is capable of contacting a suture knot inside an incision by pushing the knot into the incision and tightening the knot to close a portion of the surgical port made by the incision (see also Fig. 1, as the device is pushed into tissue, it can be also pushed into an incision to contact a suture knot that may be on a suture anchor). 
In regards to claim 21, Fung discloses: A knot pusher device 10, 12, and 80 (see Fig. 5, col. 4, ll 14-20) for surgical port closure (see col. 3, ll 13-23), comprising: a head portion 10 (see Figs. 1-2, 4 and 5 -10, col. 3, ll 13-23) having at least one suture guide inlet 30 (see Figs. 1-2, 4, and 5-10, col. 3, ll 24-39) and at least one suture retainer 22 (see Figs. 1-2, 4, and 5-10, col. 3, ll 24-39), the suture retainer 22 forming at least one passage (22 is a passage that runs through 10) in a distal end 21b (see Fig. 2, col. 3, ll 24-39, the distal end of 10) of the head portion 10 for permitting a suture 8 (see Figs. 1, 4, and 5-10, col. 3, ll 24-39) to extend through the distal end 21b (see Figs. 1, 4, and 5-10), the head portion 10 further including a contacting surface 24 (see Fig. 2, col. 3, ll 24-39) adjacent to the at least one passage the passage of 22 at the distal end 21b and being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision; and a coupling member 80 (see Figs. 5-10, col. 4, ll 14-20) operatively connected to the head portion 10 (see Figs. 5-10), the coupling member 80 enabling releasable connection of the knot pusher device 10, 12, and 80 (see Fig. 5) to a suturing device 110 (see Figs. 5-10, col. 4, ll 14-20). 
The language, "the head portion being configured to contact a suture knot inside an incision to close a portion of a surgical port made by the incision," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fung meets the structural limitations of the claim, and the device is capable of contacting a suture knot inside an incision by pushing the knot into the incision and tightening the knot to close a portion of the surgical port made by the incision (see also Fig. 1, as the device is pushed into tissue, it can be also pushed into an incision to contact a suture knot that may be on a suture anchor). 
In regards to claim 22, Fung discloses: the knot pusher device of claim 1, see 102 rejection above. Fung further discloses: wherein: a central axis 34 (Figs. 2-3, col. 3, ll 24-39) of the head portion 10 passes through the contacting surface 24 (as soon in Fig. 2, 34 is an axis of 10 that passes through the plane that comprises 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Keating et al (US 20140066953 A1), herein referenced to as “Keating”.
In regards to claim 8, Fung discloses: the knot pusher device of claim 1, see 102 rejection above. Fung further discloses: further comprising: an exterior surface the exterior surface of 12 (see Figs. 1-3) of the knot pusher device 10, 12, and 80. Fung does not explicitly disclose: an array of gripping ribs on the exterior surface.
However, Keating in a similar field of invention teaches a laparoscopic suturing needle device (see Figs. 4A – 4D), with an exterior surface 440 (see Figs. 4A – 4D). Keating further teaches: an array of gripping ribs 420 (see Figs. 4A – 4D, [0065]) on the exterior surface 440. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kogasaka to incorporate the teachings of Keating and have an array of gripping ribs on the exterior surface of the knot pusher device. Motivation for such can be found in Keating as these gripping ribs assists the surgeon in manipulation of the device during use (see [0065]). 
Conclusion
Applicant's amendment necessitated the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771